Citation Nr: 1755807	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1998 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Philadelphia, Pennsylvania, and an August 2013 rating decision of the RO in Phoenix, Arizona.  Jurisdiction over this case is currently with the RO in Phoenix, Arizona.  The March 2012 rating decision, in pertinent part, denied service connection for a respiratory disorder, and the August 2013 rating decision denied service connection for a right and left knee disorder (knee disorders) and a lumbar spine disorder.

In December 2016, the Veteran testified at a Board Videoconference hearing in Phoenix, Arizona, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran does not have a current respiratory disability.

2.	The Veteran does not have a current right knee disability.

3.	The Veteran does not have a current left knee disability.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.	The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.	The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision remands the issue of entitlement to service connection for a lumbar spine disorder, no further discussion of VA's duties to notify and assist is necessary as to this issue. 

With respect to the issue of service connection for a respiratory disorder, the RO provided notice to the Veteran in November 2011, prior to the March 2012 rating decision that denied service connection.  The RO also provided notice to the Veteran in March 2013 prior to the August 2013 rating decision that denied service connection for the knee disorders.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the December 2016 Board videoconference hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the December 2016 Board hearing, the undersigned VLJ specifically advised the Veteran and representative that evidence of a current disability and a positive nexus opinion was still needed as to the issues on appeal.  The record was held open for an additional 90 days to allow the Veteran the opportunity to obtain private medical evidence reflecting currently diagnosed disabilities and medical opinions relating such disabilities to service; to date, no additional private medical evidence has been received from the Veteran.  For these reasons, the Board concludes that VA has satisfied its duty to notify the Veteran. 

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in April 2013 to assess the knee disorders, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2013 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues of the knee disorders on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination as to the issue of a respiratory disorder.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because there is sufficient competent medical evidence to make a decision, there is no duty to provide a VA medical examination.  As the Veteran has made no assertions or submitted any evidence of treatment or a diagnosis for a respiratory disorder, the Board finds that VA's duty to assist the Veteran by providing a VA examination has not been triggered.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for a VA examination for respiratory conditions is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Respiratory Disorder

The Veteran generally contends that service connection for a respiratory disorder is warranted.  During the December 2016 Board hearing, the Veteran testified to being hospitalized twice for pneumonia during service; the first time was during basic training in 1998 and then again between 1998 and 1999.  The Veteran testified that he never fully recovered from the two instances of pneumonia, which resulted in a current respiratory disorder manifested by occasional problems breathing and wheezing in the chest.

After a review of all the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran was diagnosed with pneumonia during basic training in April 1998, and was diagnosed with an upper respiratory infection in January 1999, but the weight of the evidence demonstrates that he does not have, nor has he had at any time proximate to or during the course of this appeal, a current respiratory disability. 

An April 1998 service treatment record reflects the Veteran reported being hospitalized for pneumonia during basic training.  A January 1999 service treatment record shows the Veteran complained of a sore throat for three days with posterior neck pain and pain when swallowing, but without a fever.  Upon examination, the service examiner noted the Veteran's lungs sounded normal and diagnosed an upper respiratory infection.  Subsequent service treatment records do not contain any complaints, treatment, or diagnosis for a respiratory disorder.  A service separation examination was not provided.  See December 2016 Board hearing transcript.

VA treatment records from November 2012 reflect the Veteran presented to the emergency room with complaints of nausea, vomiting, constipation, and abdominal pain that had been constant for the past week.  The Veteran also endorsed symptoms of shortness of breath, a nonproductive cough, bilateral lung pain when breathing and coughing, and voiced concerns that he might have pneumonia and reported he had pneumonia six years ago.  A respiratory examination revealed symmetric inspiratory effort, clear to auscultation, unlabored breathing, and X-rays of the chest were clear; a CT scan of the abdomen was consistent with acute pancreatitis and the Veteran was admitted to the hospital with a diagnosis of acute pancreatitis.  The Veteran was examined again upon arrival at the hospital and his lungs were noted to be clear, respirations were even and unlabored, and the Veteran now denied symptoms of chest pain and shortness of breath.   The Veteran also denied a history of respiratory problems and admitted to being a current smoker.  The November 2012 VA treatment records note a respiratory examination was normal and the VA provider's pulmonary assessment of tobacco abuse, for which cessation was recommended.  The Veteran was ultimately discharged from the hospital the following day with a discharge diagnosis of nausea, vomiting, and abdominal pain.

As there is no other competent evidence reflecting complaints, treatment, or a diagnosis for a respiratory disorder, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current respiratory disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Right and Left Knee Disorders

The Veteran contends that right and left knee disorders were caused by the impact from parachute jumping exercises during active service.  During the December 2016 Board hearing, the Veteran testified that he participated in at least 50 jumping exercises during service that he believes caused injury to the knees.  The Veteran testified that he did not seek medical treatment for knee pain during service because he feared that any resultant medical profile would prevent him from participating in further jumping exercises and would be detrimental to career advancement.  Additionally, the Veteran testified that he did not recall sustaining any specific injuries after any of the jumping exercises and that his symptoms during service were not severe enough to warrant medical treatment.  The Veteran further testified that he did not seek medical treatment for knee pain following service separation. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current right or left knee disability.  As indicated above, service treatment records do not contain any complaints, treatment, or diagnoses for knee pain, and the Veteran was not provided with a physical examination at service separation; the record also does not contain any post-service treatment records pertaining to knee pain or knee disorders.

The VA treatment record from November 2012 discussed above relating to the Veteran's overnight hospitalization for acute pancreatitis/nausea, vomiting and abdominal pain show the Veteran denied a history of musculoskeletal problems and the VA provider noted the Veteran had no apparent problems with range of motion; the Veteran was also noted to be ambulating independently with a steady gait.  As this history was provided for treatment purposes, in order to get proper medical care, it is of significant probative value.

During a VA examination in April 2013, the Veteran reported knee symptoms that he believed were caused by the wear and tear from being a paratrooper.  The Veteran denied seeking medical treatment for the knees during service.  The Veteran also denied experiencing knee pain during service, but conveyed that the knee conditions had recently gotten worse.  The Veteran endorsed pain in the back of the left knee and in the anterior portion of the right knee, with swelling occurring in both knees, but denied any pain in either knee at the time of the April 2013 VA examination.

In the diagnosis portion of the April 2013 VA examination report for knee conditions, the VA examiner noted a purported diagnosis of "claimed knee injury in [] s[ervice]" without evidence in service treatment records.  The VA examiner found no current knee disability in either knee upon objective physical examination.  The April 2013 VA examination report reflects ranges of motion in both knees that were normal, and clinical testing in all other fields were also normal for both knees.  As discussed above, with any claim for service connection, it is necessary for a current disability to be present at some time during or immediately prior to the claim period.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

The Board has also considered the Veteran's assertions of knee pain as well as the three April 2013 lay statements from J.M., E.S., and B.M. attesting to the Veteran's knee pain; however, symptoms such as pain alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right or left knee disability.  For these reasons, the Board finds that a preponderance of the evidence is against 

the Veteran's claims of service connection for right and left knee disorders, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Service Connection for a Lumbar Spine Disorder

The Veteran generally contends that a lumbar spine disorder is the result of parachute jumping exercises during active service.  During the December 2016 Board hearing, the Veteran testified that he did not seek treatment for back pain during service and did not seek medical treatment for back problems after service separation, except for chiropractic treatment received approximately ten years prior.

The only post-service treatment record containing complaints of back pain appears in a November 2012 VA treatment record, which reflects the Veteran presented to the emergency department with complaints of back pain that he reported started four to five weeks prior, and which he mostly noticed during work as a machinist.  The Veteran conveyed being hospitalized overnight two weeks ago for similar symptoms, and described the pain as intermittent and occurring under the bilateral ribs.  The Veteran reported that the previous nausea and vomiting had resolved, denied experiencing any other acute symptoms, and stated the pain was the same as when he was admitted to the hospital two weeks prior.  

Upon examination, the VA provider in November 2012 noted findings of diffuse bilateral lumbar tenderness with some spasm, and blood tests revealed mildly elevated calcium and lipase levels.  The November 2012 VA treatment record reflects the VA provider's assessment of back pain and mildly elevated calcium and lipase levels, but that the Veteran was discharged from the emergency room due to being ineligible for care.

In April 2013, the Veteran underwent a VA examination for back conditions.  In the diagnosis portion of the April 2013 VA examination report, the VA examiner noted diagnoses of low back strain claimed in service without support shown in service treatment records, and "claimed back pain now w[ith] loss of motion."  The April 2013 VA examination report reflects forward flexion of the thoracolumbar spine was limited to 60 degrees due to pain, positive findings for functional impairment of the thoracolumbar spine due to painful motion, and positive findings for localized tenderness of the muscles in the low back.  Despite these positive findings, the April 2013 VA examiner did not conduct any imaging studies of the thoracolumbar spine; thus, it is unclear whether the Veteran has a current lumbar spine disability for VA compensation purposes.  As such, the Board finds that remand for a new VA examination may be helpful on this question.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from November 2012. 

Accordingly, the issue of service connection for a lumbar spine disorder is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from November 2012.

2.	Schedule the appropriate VA examination to assess the claimed lumbar spine disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed, including diagnostic imaging studies.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should advance the following opinions:

a)	Does the Veteran currently have a diagnosed lumbar spine disability?  If there is no diagnosed lumbar spine disability, the VA examiner should so state.

In providing the above opinion, the VA examiner is reminded that symptoms such as pain alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  

b)	If, and only if, the VA examiner diagnoses a current lumbar spine disability, is it at least as likely as not (i.e. probability of 50 percent or more) that the currently diagnosed lumbar spine disability is caused by, or related to, military service, to include repeated impacts sustained during parachute jumping exercises?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issue of service connection for a lumbar spine disorder.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


